Weltner, Justice.
Earl Head shot and killed Charlie L. Banks with a handgun. He was convicted of murder and sentenced to life imprisonment.1
1. Banks, a security guard at a lounge, told Head and a group of others gathered outside the lounge that they must enter the place of business or leave the premises. Head then told Banks that he would shoot Banks if the latter “messed with him like that.” In a later altercation with another patron, inside the lounge, Head said: “You don’t know who you’re messing with. I’ll kill you.” When bystanders tried to prevent Head from chasing the other patron, Head’s handgun discharged, and the projectile killed Banks. Head testified that his intent *470was to frighten the other patron; that someone seized him, causing the weapon to fall to the floor and discharge upon impact. There was no ricochet, and the projectile entered the victim’s body at a trajectory described as “very, very, very slightly upward.” The results of chemical tests performed on Head’s hands disclosed no powder residue.
Decided October 18, 1990.
Roy R. Kelly III, for appellant.
Joseph H. Briley, District Attorney, James Cline, Jr., Assistant District Attorney, Michael J. Bowers, Attorney General, Robert D. McCullers, for appellee.
2. (a) Head’s sole enumeration of error relates to the sufficiency of the evidence.
(b) From the evidence in this case, a rational trier of fact could have found Head guilty beyond a reasonable doubt of the offense of murder. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The homicide occurred on September 10, 1989, and Head was indicted for murder on November 13, 1989. He was found guilty of malice murder on February 14, 1990, and was sentenced the same date. His motion for new trial was filed on March 14, 1990, and denied on May 22, 1990. A notice of appeal was filed on June 20, 1990. The appeal was docketed on July 9, 1990, and submitted without oral argument on August 24, 1990.